NUMBER 13-11-00340-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ALEJANDRO GARCIA,                                                               Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 94th District Court
                          of Nueces County, Texas.



                           MEMORANDUM OPINION
         Before Chief Justice Valdez and Justices Garza and Vela
                   Memorandum Opinion Per Curiam

       Appellant, Alejandro Garcia, attempts to appeal his conviction for murder. The

trial court has certified that this Ais a plea-bargain case, and the defendant has NO right of

appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On May 31, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       Appellant’s counsel did not respond and on August 22, 2011, this Court abated the

case and remanded it to the trial court for a hearing to determine why counsel failed to

comply with this Court's order. On September 23, 2011, the trial court held a hearing

and found that the appellant did not have the right to appeal. The finding of the trial court

and counsel’s statements at the hearing do not establish that the certification currently on

file with this Court is incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                  PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
12th day of January, 2012.




                                              2